Timlih, J.
(dissenting). The complaint shows that on February 23, 1906, in a suit for strict foreclosure, a decree ■nisi was given and rendered whereby if the plaintiff herein, ■defendant in the foreclosure suit, paid to the defendant herein ■and to defendant’s wife, plaintiffs in the foreclosure suit, within six months from notice of entry of said decree, $2,000, the plaintiffs in the foreclosure suit should be required to deed a tract of land therein described to this plaintiff, but in case this plaintiff failed to pay said sum within said time he should convey said tract to the defendant herein. This decree with reference to another piece of property “provided further that if the defendant Dr. Oscar Loehr pays to the plaintiffs the sum of $56,664.42 in addition to the $2,000 aforesaid within ■six months from the notice of entry of judgment, together with the costs and disbursements of this action, with interest on ■above amounts at the rate of five per cent, per annum to the time of payment, then and in that case all the conditions of said land contract shall he deemed fulfilled, but in default of such payments within said time this judgment shall be abso>-lute.” This foreclosure decree also contained a provision divesting Dr. Loehr of all right, title, and interest in and to the property affected by the above-quoted paragraphs except as re*340served in these paragraphs. The complaint in the instant ease then avers that the defendant Dickson> during the latter month or more of this six-months period of redemption, absented himself from his usual place of abode,. concealed him1 self, and kept out of plaintiff’s way so that plaintiff, although able and willing to .pay and desirous of paying the amounts-fixed by such decree, was unable to do so or to make tender thereof, whereby he lost his opportunity for redemption within the time limited, and also lost a sale of the property which he might or could have made within that time. It is averred that this conduct of Dickson was wilful and deliberate and with the purpose and intent and design of preventing redemption by plaintiff.
The pleader intended to state a cause of action in tort, and he has stoutly contended before this could that the complaint states such cause of action. But the majority of this court holds that the complaint shows a contract obligation resting upon Dickson and a breach thereof by the latter. I concur in the view that the complaint states no cause of action in tort, for it shows no breach by Dickson of any duty imposed upon him by law. I think the original contract stipulations which were the subject of the foreclosure suit are merged in the decree there given. No doubt a judgment is for certain purposes considered a contract. But this is a legal fiction referable to certain remedies thereon or necessary to meet the requirements of statutes or constitutions which might otherwise include the contract until judgment was entered thereon and fail to cover it thereafter. Bishop, Contracts, §§ 141, 566; 1 Black, Judgments, §§ 7-11; 17 Am. & Eng. Ency. of Law (2d ed.) 763, 764, and cases cited.
If this decree creates, expressly or by implication, a contract obligation of the kind suggested resting upon Dickson, then every decree for specific performance or similar relief creates such contract obligation and may be the basis of an action at law. On the other hand, if we consider the original *341■contract stipulations to be in force notwithstanding the decree, ■or if we consider that the decree continues the stipulations in force unmodified, there is no covenant, express or implied, in the original contract that Dickson shall he at any particular place or hold himself in readiness to receive this money. It is the duty of the debtor, where no place of payment is fixed, to .seek out, find, and pay to his creditor. If a mortgagee leaves the state or changes his place of residence and his whereabouts ■are unknown to the mortgagor for ten or fifteen years, is he liable at law upon contract for damages if a wrongful or malicious intent be found ? In the case at bar I think the only effect of this absence of Dickson, whatever his motive, would be to entitle the defendant in the stridfc foreclosure judgment, upon ■application to the court, to have the time of payment extended ■or to pay the money into court. The weakness of the decision I think is that it finds a contract obligation resting upon the defendant where none exists, either expressly or by implication, and finds a breach thereof consisting of lawful and usual' acts not by any obligation prohibited.